ACCEPTED
                                                                                                        04-15-00125-CR
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                   8/12/2015 6:32:54 PM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK

                                       Nos. 04-15-00124-CR

STATE OF TEXAS                                     §          IN THE COURT OF APPEALS
                                                                              FILED IN
                                                                       4th COURT OF APPEALS
VS.                                                §                    SAN ANTONIO,
                                                              FOURTH JUDICIAL           TEXAS
                                                                                 DISTRICT
                                                                       08/12/15 6:32:54 PM
HECTOR RAMIREZ GUTIERREZ                           §          BEXAR COUNTY,
                                                                         KEITHTEXAS
                                                                                E. HOTTLE
                                                                               Clerk
                           MOTION FOR EXTENSION OF TIME
                         TO FILE MOTION TO DISMISS APPEAL
From the 226th District Court of Bexar County, Texas
Trial Court No. 2013-CR-2894-W1
Hon. Kevin O’Connell, Judge Presiding

       In accordance with Tex. R. App. P. 10.5(b), the undersigned submits the following:

       On Monday August 10, 2015, the date on which Appellant’s Opening Brief was due,

Appellant’s counsel filed a Motion to Dismiss Appeal. However, counsel was unable to get

Appellant’s signature in time for the filing of the motion. Appellant is currently out of the country,

having been deported to Mexico as a result of his criminal conviction. Late last week, Appellant’s

counsel spoke with Appellant, and after weighing his options, Appellant made the decision to

withdraw his appeal. Because of Appellant’s location, counsel was unable to secure Appellant’s

signature in time for the filing of the motion. Counsel did not want to simply allow the briefing

deadline to pass without submitting something to apprise the Court of Appellant’s decision.

       Appellant’s counsel has spoken with the Clerk of this Court and has been made aware that

since the Motion does not bear Appellant’s signature, it must be rejected, and the proper course of

action is to request time to obtain Appellant’s signature and submit it once complete. Appellant

would respectfully request, that he be granted fourteen (14) days for the sole purpose of filing a

Motion to Dismiss Appeal, due on August 26, 2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension.
      Respectfully submitted,

      Robert A. Jimenez
      De Mott, McChesney, Curtright & Armendariz, LLC.
      800 Dolorosa Street, Suite 100
      San Antonio, Texas 78207
      210/354-1844
      210/212-2116 - fax
By:   /s/ Robert A. Jimenez
      SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 12th day of August, 2015 a copy of the foregoing “Motion

for Extension of Time to File Appellant’s Opening Brief” has been electronically filed with this

Court, and will be served to the Bexar County District Attorney’s Office on August 13, 2015.



                                            /s/ ROBERT A. JIMENEZ